                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00330-RJC-DSC
USA,                                       )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      )        ORDER
                                           )
CHRISTOPHER J. PETRELLA,                   )
                                           )
                Defendant.                 )
                                           )

        THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 15), the Indictment, (Doc. No. 3), without prejudice, following his

guilty plea to an Information filed in Case No. 3:19-cr-101.

        IT IS ORDERED that the Government’s motion, (Doc. No. 15), is

GRANTED and the Indictment, (Doc. No. 3), is DISMISSED without prejudice.

 Signed: April 1, 2019
